          Case 3:20-cr-00246-WQH Document 27 Filed 05/21/20 PageID.83 Page 1 of 4



 1
 2
 3                                                                       May 21 2020
 4
                                                                             s/ mariar
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No.: 20CR246-WQH
12                                      Plaintiff,
                                                     ORDER DENYING CONTESTED MOTION FOR
13   v.                                              RELEASE ON CONDITIONS POST-PLEA
                                                     BASED ON EXCEPTIONAL REASONS
14   JORGE ONTIVEROS-HERNANDEZ,
15                                   Defendant.
16
17
18           On May 19, 2020, the Defendant Jorge Ontiveros-Hernandez (hereinafter
19   “Defendant”) filed a Motion with regard to reconsidering Defendant’s Detention Order
20   [ECF No. 25.] On May 20, 2020, the United States (hereinafter “the Government”) filed
21
     its opposition [ECF No. 26.]
22
                                              Background
23
             After a hearing on December 20, 2019, the Court granted the Government’s
24
     motion to detain Defendant. The Court found by a preponderance of the evidence that
25
     Defendant presented a serious risk of flight. Based on this finding, the Court determined
26
     that no condition or combination of conditions of release would reasonably assure
27

                                                     1
                                                                                         19CR4313-02-H
       Case 3:20-cr-00246-WQH Document 27 Filed 05/21/20 PageID.84 Page 2 of 4



 1   Defendant’s appearance in court as required. The Court found that the following factors
 2   supported an order of detention: the weight of evidence (although the least important
 3   factor), no family or community ties to San Diego or California, Defendant has not spent
 4   significant time in this district, and that if released, Defendant faces removal
 5   proceedings by the Bureau of Immigration and Customs Enforcement, placing him
 6   beyond the jurisdiction of this Court. [ECF No. 7.]
 7         Defendant now seeks reconsideration of the Court’s Order of Detention and
 8   requests that the Court set release conditions including a $30,000 personal appearance
 9   bond secured by the signature of Defendant’s sister, who lives in Colorado where
10   Defendant would live if released on bond.
11                                      Defendant’s Position
12         Defendant indicates that he is 58 years old and suffers from diabetes, a condition
13   that will make him significantly more likely to require intensive hospital care and die
14   than the average person if he becomes ill with COVID-19. Further, Defendant asserts
15   that the COVID-19 pandemic and the risk it poses for someone with Defendant’s age
16   and conditions constitute exceptional reasons for release.
17                                     Government’s Position
18         The Government maintains that Defendant is a serious flight risk, as initially found
19   at the Detention Hearing. The Government indicates that bond is inappropriate because
20   Defendant offers no evidence, much less a preponderance of the evidence, that he is
21   not likely to flee. The Government asserts that none of the § 3142(g) factors have
22   changed since the initial finding of detention. The Government further argues that
23   Defendant focuses his motion solely on the health risks he faces from potential COVID-
24   19 transmission in custody, his diabetes, and his age. Finally, the Government indicates
25   that Defendant is being held at the GEO Correctional Facility, a facility that has not had
26
     even one diagnosed case of COVID-19.
27

                                                  2
                                                                                        19CR4313-02-H
       Case 3:20-cr-00246-WQH Document 27 Filed 05/21/20 PageID.85 Page 3 of 4



 1                                    Pretrial Service Officer’s Position
 2         Input from the Pretrial Services Officer was either not sought or not put in the
 3   filed motions.
 4                                                 Analysis
 5         18 U.S.C. § 3142(f) provides that the detention hearing may be reopened, before
 6   or after a determination by the judicial officer, at any time before trial if the judicial
 7   officer finds that information exists that was not known to the movant at the time of the
 8   hearing and that has a material bearing on the issue whether there are conditions of
 9   release that will reasonably assure the appearance of such person as required and the
10   safety of any other person and the community.
11         18 U.S.C. § 3145(c) provides that a defendant may appeal an order of detention
12   and bond be set if it is clearly shown that there are exceptional reasons why said
13   individual’s detention would not be appropriate.
14         In this case, Defendant proffers no new evidence to challenge the Court’s factual
15   findings in the initial Order of Detention. Rather, Defendant’s request for release from
16   custody is based purely on the increased risk of COVID-19 infection in the facility where
17   he is being housed due to his age and diabetes. Although the COVID-19 pandemic was
18   information that did not exist at the time of the initial detention hearing, the fact that
19   Defendant suffers from diabetes is not new information.
20         The Court notes that none of the 3142(g) factors the Court previously considered
21   have changed. Although the Court is mindful of the serious risks any person faces due to
22   the COVID-19 pandemic, said reason in and of itself is not sufficient to modify the balance
23   of factors prescribed by Congress in determining whether he is properly subject to pretrial
24   detention. See United States v. Villegas, No. 2:19-cr-568-AB, 2020 WL 1649520, at *2
25   (C.D. Cal. Apr. 3, 2020) (“No matter the heightened risks intrinsic to prison populations as
26
     a matter of public health, the Court has no authority as a matter of law to permit pretrial
27

                                                    3
                                                                                        19CR4313-02-H
       Case 3:20-cr-00246-WQH Document 27 Filed 05/21/20 PageID.86 Page 4 of 4



 1   release under the Bail Reform Act just because of the current pandemic’s generic risks.)
 2         As such, the Court does not find good cause to modify the previously set order of
 3   detention. Therefore, the Court DENIES Defendant’s request for reconsideration of its
 4   Order of Detention.
 5
 6   IT IS SO ORDERED.
 7   Dated: May 21, 2020
 8                                          MICHAEL S. BERG
 9                                          U.S. Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                 4
                                                                                  19CR4313-02-H
